_UNITED STATES DisTRICT CouRT.
SOUTHERN DISTRICT OF NEW YORK

   

 

 ludouc, Daveme _ a oe Sr fe ney

 

 

(full name of the plaintiff or petitioner applying (each | person . / oe .
, _ must submit a * Separate application)) . oe OT - :
-against- ne _ ' 2 (Provide docket number, if available; if filing this with,

- : your complaint, you will not yet have a docket number: )
Enaca BDerbien’. .
—Deteckve Weer bert

Nook ack Dock AM oc) Bames.
(full name(s) of the defendant(s/respondeat(s)) ‘

  

"APPLICATION TO PROCEED WITHOUT PREPAYIN G FEES OR COSTS

Tama ‘a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings .
and I believe that I am entitled to the relief requested in this a ction. In support of this application to
proceed in forma pauperis (IFP) (without F prepaying fees or costs), I declare that the responses below are
true: .

 

1. Are you incarcerated ? . Cy ves {J No - a “No,” go to Question 2. )
Tam being held at: N€.B CG) Yotiech Svea “Bronk N XM VOT
Do you receive any payment from this institution? oO Yes. [No
Monthily amount: QD | 7 .

 

If am a prisoner, see 28 U.S.C. § 1915(h), Thave. attached to this document a “Prisoner Authorization”
directing the facility wheré I am incarcerated to deduct the filing fee from my account in installments _
and to send to the Court certified copies o of my account statements for the past six months. See 28
U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required. to pay the full filing fee.

iB Yes. . a [No

if “yes,” my employer’ s name afd address are:

 

2. Are you presently employed?

 

 

Gross monthly pay or r wages: _ - OQ
If “no,” ' what was your last date of employment? Oo:
- Gross monthly wages at thetime: _- 2Q

 

3. In addition to. your income stated above (which you should not repeat here), have you or anyone else
living at the same residence as you received more than $200 in the past 12 months from any of the
following sources? Check all that apply. , . . ~

fa) Business, profession, or other’ self-employment _ [] Yes Dn 0
(P). Rent payments, interest, or dividends : Lo: 1 Yes . cin

SDNY Rev: 8/5/2015 -
-

(c) Pension, annuity, or life insurance payments ~~] Yes — Pi 0
(d) Disability or worker's compensation payments — ~ (J Yes . ay °
(e) Gifts or inheritances _ oe - Yes On
(f) Any other public benefits (unemployment, social security, Q y, As :
. food stamps, veterans, etc.) uO oe Ly tes 0
(g) Any other sources a CI. Yes. " No

If you answered “Yes” to any question above, describe below or on separate Pages each source of
money and state the amount that you received and what you expect to receive in the future.

-If you answered “No” to all of the questions above, explain how you are paying your expenses:

  
  
 

4, How much money do you haveift casi or in’a checking, savings, or inmate account?.

, Nv a4
5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other |
financial instrument or thing of value, including any item of value held in someone else's name? If so,
describe the property and its approximate value: ,

Wo

6.. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? Tf so, describe and provide the amount of the monthly expense:
Wo .
7. List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under 18):

WNonc..

8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
_ and to whom they are payable: | te ,

  
  
  

No

fin +

Declaration: 1 declare under penalty of perjury that the above information is true. I understand that a false

 

statement may result in a dismissal of my claims. - .

 

 

 

 

 

Dated ae Signature .

WDovene  Ldlowe NW OVID

Name (Last, First, MI) . Prison Identification # (if incarcerated) ,
—2arx0 1 Ne Aok™ WP New Yori NY. \OORO
Address | ON City | ‘State ZipCode
347: ITI DL ® La dowie dower ne Dame t. com
Telephone Number - . og E-mail Address (if available) wy —

IFP Application, page 2
